         Case 1:20-cr-00379-MKV Document 56 Filed 03/17/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 17, 2021

                                                    Request to Be Filed Under Seal

BY ECF/Email
The Honorable Mary Kay Vyskocil                                                    USDC SDNY
United States District Judge                                                       DOCUMENT
Southern District of New York                                                      ELECTRONICALLY FILED
Daniel Patrick Moynihan U.S. Courthouse                                            DOC #:
500 Pearl St.                                                                      DATE FILED: 
New York, NY 10007

       Re:     United States v. Palmer, 20 Cr. 379 (MKV)

Dear Judge Vyskocil:

      The defense has requested that the Government file a redacted version of its
March 15, 2021 opposition brief (Doc. No. 54), with the unredacted brief to be maintained under
seal,


       The Government has no objection to that request,




                                                                        The redactions at issue—
which the Government has emailed to chambers—are very limited and will not impair the public’s
ability to understand most of the arguments advanced in the Government’s opposition brief.
Accordingly, the Government respectfully seeks the Court’s leave to file a redacted version of the
brief on ECF and to accept the previously filed brief under seal.

        In marking the proposed redactions, the Government discovered a typographical error as
to a date on page 13 of the brief: “August 27, 2019” should read “August 22, 2019.” In the event
the Court permits the Government to filed a redacted brief, the Government respectfully requests
leave to make this correction. Defense counsel does not object.
         Case 1:20-cr-00379-MKV Document 56 Filed 03/17/21 Page 2 of 2

                                                                                              Page 2


       Finally, the Government respectfully requests leave to file this letter in redacted form on
ECF


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York

                                          by:      /s/ Jun Xiang
                                                Jun Xiang
                                                Assistant United States Attorney
                                                (212) 637-2289

CC
John Meringolo, Esq. (By ECF/Email)




      7KH&RXUW*5$176WKH*RYHUQPHQWOHDYHWRILOHWKHUHGDFWHGYHUVLRQRIWKHRSSRVLWLRQ
      EULHIRQ(&)DQGWRFRUUHFWWKHW\SRJUDSKLFDOHUURULQWKHEULHIGHVFULEHGDERYH

      8QUHGDFWHGYHUVLRQVRIWKLVOHWWHUDQGWKHRSSRVLWLRQEULHIVKDOOEHNHSWXQGHUVHDO

      6225'(5('

                           
